Exhibit 10.2
MITCHAM INDUSTRIES, INC.
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
(AS OF JULY 27, 2010)
Retainer/Fees
     Each non-employee director is entitled to receive the following
compensation:

  •   an annual cash retainer fee of $30,000 per year, plus an additional
$50,000 for the Non-Executive Chairman of the Board of Directors;     •   an
additional cash retainer of $7,500 per year for each member of the Audit
Committee, plus an additional $5,000 per year for the chairperson of the Audit
Committee;     •   an additional cash retainer of $4,000 per year for each
member of the Compensation Committee, plus an additional $4,000 per year for the
chairperson of the Compensation Committee;     •   an additional cash retainer
of $14,000 per year for the chairperson of the Strategic Planning Committee; and
    •   an additional fee of $1,000 for each Board of Directors meeting
attended, including telephonic meetings.

Equity-Based Compensation
     In addition to cash compensation, non-employee directors are eligible, at
the discretion of the full Board of Directors, to receive discretionary grants
of stock options or restricted stock or any combination thereof under Mitcham
Industries, Inc.’s equity compensation plans.

